DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,023,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 19-27 and 29-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a system for growing a single crystal ingot from a melt comprising a housing defining a crystal growth chamber, a crucible disposed within the growth chamber, a dopant feeding device including a dopant container and at least one valve for releasing solid dopant from the dopant container; and a feed tube configured to receive solid dopant from the dopant feeding device and dispense liquid dopant into the melt, the feed tube including an annular sidewall and a restrictor nozzle defining a dopant outlet, the restrictor nozzle configured to inhibit solid dopant from passing through the dopant outlet and to allow liquid dopant to pass through the dopant outlet, the restrictor nozzle including a first, 
The closest prior art of record includes Japanese Patent Appl. Publ. No. 2005-336020 to Satoro Matsuo (hereinafter “Matsuo”), U.S. Patent Appl. Publ. No. 2010/0132829 to Javidi, et al. (“Javidi”), and U.S. Patent No. 5,902,395 to Nagai, et al. (“Nagai”).  However, as explained at pp. 6-11 of applicants’ January 4, 2022, reply, Matsuo and Nagai do not teach or suggest a restrictor nozzle that includes both a first conical portion and a second in line portion as recited in the context of claim 19.  Additionally, as explained at pp. 11-13 of applicants’ January 4, 2022, reply, and after further consideration, the declaration of William L. Luter under 37 CFR 1.132 filed March 11, 2021, (hereinafter “the Luter declaration”) provides evidence that an ordinary artisan would not combine the teachings of Matsuo and Javidi in the manner recited in the context of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714